Citation Nr: 1011848	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  07-27 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the Veteran is entitled to restoration of a 
40 percent rating for a lumbosacral strain from July 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to July 1958 
and from October 1958 to October 1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO), which reduced the rating for a lumbosacral 
strain from 40 percent to 10 percent, effective July 1, 2007.  
In an August 2008 rating decision, the RO restored part of 
the Veteran's award by assigning a 20 percent evaluation, 
effective July 1, 2007.

In January 2009, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 

The record raises issues of (1) entitlement to a higher 
rating for the service-connected lumbosacral strain and (2) 
entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities.  The Board referred issue (2) in its January 
2009 remand, but the record does not show that this has been 
considered by the agency of original jurisdiction.  Thus, 
neither issue has been adjudicated by the agency of original 
jurisdiction.  Therefore, the Board does not have 
jurisdiction over them and they are referred to the agency of 
original jurisdiction for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Board regrets that another remand is warranted.  As 
pointed out by the Veteran's representative, at the time of 
the February 2007 VA examination, the examiner had not been 
given the opportunity to review the Veteran's claims file.  
See February 2007 VA examination (stating, "[His] C-file was 
not made available or reviewed.").  The Board finds that in 
order for the February 2007 VA examination to be as full and 
complete as the medical records upon which the 40 percent 
evaluation was awarded, the examiner must have an opportunity 
to review the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the claims 
file to the same examiner who examined the 
Veteran on February 2, 2007 at the Dorn VA 
Medical Center.  The Veteran does not need 
to be examined.  The examiner is requested 
to review the February 2007 VA examination 
report and the evidence that was in the 
claims file only as of February 2007 and 
state whether any of his clinical findings 
in the February 2007 VA examination report 
would change as a result of his review of 
the claims file.  A complete rationale 
must be provided for any opinion offered.

2.  Thereafter, the RO/AMC must adjudicate 
the issue of whether the Veteran is 
entitled to restoration of a 40 percent 
rating for a lumbosacral strain from July 
1, 2007.  If the benefit sought on appeal 
remains adverse to the appellant, he and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

